08-5419-ag
    Kamolli v. Holder
                                                                                   BIA
                                                                          DiCostanzo, IJ
                                                                          A078 959 975


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22 nd day of July, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             RICHARD C. WESLEY,
                   Circuit Judges.
    _________________________________________

    ARIAN KAMOLLI,
             Petitioner,

                        v.                                 08-5419-ag
                                                           NAC
    ERIC H. HOLDER, JR., * UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    __________________________________________

    FOR PETITIONER:               Fatos Koleci, Milford, Connecticut.


                 *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric. H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Ernesto H. Molina, Jr.,
                          Assistant Director, Drew C.
                          Brinkman, Trial Attorney, Office of
                          Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Arian Kamolli, a native and citizen of Albania, seeks

review of an October 10, 2008 order of the BIA affirming the

December 5, 2006 decision of Immigration Judge (“IJ”)

Lawrence N. DiCostanzo, denying his application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Arian Kamolli, No. A078 959

975 (BIA Oct. 10, 2008), aff’g No. A078 959 975 (Immig. Ct.

Hartford Dec. 5, 2006).    We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s decision.    See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

applicable standards of review are well-established.



                                2
8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep't of

Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

    Although Kamolli provided credible testimony that he

suffered past persecution, the agency concluded that the

government rebutted the presumption of Kamolli’s well-

founded fear of future persecution by showing changed

country conditions in Albania.    See   Niang v. Mukasey, 511
F.3d 138, 148-49 (2d Cir. 2007); 8 C.F.R. § 1208.13(b)(1).

The record shows that Kamolli was persecuted by members of

the Socialist Party on account of his membership in the

Democratic Party, which has since taken control of the

Albanian government.   Accordingly, substantial evidence,

including Kamolli’s testimony and the State Department

country report, supports the agency’s determination that

Kamolli was not eligible for asylum based on a well-founded

fear of future persecution.   See 8 U.S.C. § 1252(b)(4)(B);

Hoxhallari v. Gonzales, 468 F.3d 179, 184-88 (2d Cir. 2006).

    Kamolli contends, however, that he is entitled to

“humanitarian asylum,” see Jalloh v. Gonzales, 498 F.3d 148,

151 (2d Cir. 2007), because notwithstanding his failure to

establish a well-founded fear of future persecution, he has

demonstrated “compelling reasons for being unwilling or


                              3
unable to return to [Albania] arising out of the severity of

the past persecution,” 8 C.F.R. § 1208.13(b)(1)(iii)(A).

Without minimizing the effects of beatings suffered by

Kamolli in Albania, we conclude that the record does not

compel a finding that Kamolli suffered the “long-lasting

physical or mental effects of . . . persecution” that would

warrant humanitarian asylum.    Jalloh v. Gonzales, 498 F.3d

at 152; see also Mirzoyan v. Gonzales, 457 F.3d 217, 220 (2d

Cir. 2006) (stating that humanitarian asylum is reserved for

“certain rare cases”); Matter of Chen, 20 I. & N. Dec. 16,

18-19 (BIA 1989).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4